Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objection
Claim 14 is objected because it is a duplicate claim of Claim 7.
Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mental processes without significantly more. 
In January 2019, the U.S. Patent and Trademark Office (USP TO) published revised guidance on the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) ("2019 Revised Guidance").  "All USP TO personnel are, as a matter of internal agency management, expected to follow the guidance." Id. at 51; see also October 2019 Update at 1.
Under the 2019 Revised Guidance and the October 2019 Update, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) ("Step 2A, Prong One"); and
(2) additional elements that integrate the judicial exception into a practical application (see MPEP § 2106. 05( a)-( c ), ( e )-(h) (9th ed. Rev. 08.2017, Jan. 2018)) ("Step 2A, Prong Two"). 
2019 Revised Guidance, 84 Fed. Reg. at 52-55.


(3) adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
2019 Revised Guidance, 84 Fed. Reg. at 52-56.
2019 Revised Guidance, Step 1
	Claims 1-7, 14 recites a system comprising a processor, storage and interface.  However, in paragraph [0097] on pages 17 and 18, the specification discloses “….may be functional units that are functionally linked together via one or more communication protocols (not shown), or there may be a combination of physical or functional units. They may be programmed via software or firmware in a plurality of physically separate units, or may be incorporated into a single programmable unit….”
As shown in the specification, it indicates that the processor, storage, interface may refer to functional units which could be in form of software.  Software product is not in any patentable category.  “Hardware processor” and “hardware storage” are suggested in the claim to clarify the system is comprised of hardware elements to fit the patentable category.
Claims 8-13 recite a series of steps, thus it is a method.
However, according to Bilski, "[a] claimed process is surely patent-eligible under § 101 if: (1) it is tied to a particular machine or apparatus, or (2) it transforms a particular article into a different state or thing." To avoid preemption the Federal Circuit emphasized that "the use of a specific machine or transformation of an article must impose meaningful limits on the claim's scope to impart patent-eligibility;" that "the involvement of the machine or transformation in the claimed process must not In re Bilski, — F.3d —, 88 U.S.P.Q.2d 1385 (2008).
	Claim 8 fails to tie with any particular hardware machine.  
2019 Revised Guidance, Step 2A Prong One
	Apart from the “processor”, “storage”, independent claim 1 recite limitations which are drawn to the abstract idea of a mental process.  See 2019 Revised Guidance, 84 Fed. Reg. at 52 (describing abstract idea groupings of mental processes, including observation, evaluation, judgment, opinion).
A claim recites a mental process when it encompasses acts people can perform using their minds or pen and paper. See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372-3 (Fed. Cir. 2011) (determining that a claim whose "steps can be performed in the human mind, or by a human using a pen and paper" is directed to an unpatentable mental process). This is true even if the claim recites use of a generic computer component to perform the process steps. See, e.g., Versata Dev. Grp., Inc. v.
SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) ("Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind."); see also 2019 Revised Guidance, 84 Fed. Reg. at 52 n.14 ("If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental process category unless the claim cannot practically be performed in the mind.").
	Claims 1 and 8 recite “receiving an input from a sender; storing a database of information relating to a plurality of songs, including at least title, album, artist, lyrics and related audio files; searching the database and returning search results to the sender, and receiving a selection of one of said search results; associating the selection with a corresponding audio selection; inserting the audio selection in an electronic message; and transmitting the electronic message to a recipient.” Given their broadest reasonable interpretation, these limitations encompass steps that can be performed in the 
	The dependent claims do not recite limitations which would be more than an extended abstract idea from the independent claim.
	Therefore, the claims recite a mental process pursuant to Step 2A, Prong One of the guidance.
2019 Revised Guidance, Step 2A Prong Two
In determining whether the claims are "directed to" the identified abstract idea, we next consider whether the claims recite additional elements that integrate the judicial exception into a practical application.  The examiner discerns no additional element (or combination of elements) recited in the claims that integrates the judicial exception into a practical application. See 2019 Revised Guidance, 84 Fed. Reg. at 54-55.

	The claimed invention does not recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See Guidance, 84 Fed. Reg. at 55 (citing MPEP §§ 2106.05(a)­(c), (e)).   In this case, the claim fail to include any improvement, and transformation of any particular article.
	The dependent claims do not recite limitations which would integrate the judicial exception into a practical application from the independent claim.  Therefore, the claims do not integrate the judicial exception into a practical application pursuant to Step 2A, Prong Two of the guidance.
2019 Revised Guidance, Step 2B
	Turning to step 2 of the Alice/Mayo framework, we look to whether the claims (a) add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, or (b) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  2019 Revised Guidance, 84 Fed. Reg. at 56.

Alice, 573 U.S. at221 (quoting Mayo, 132 S.Ct. at 1294, 1298). Beyond the abstract idea, the claims merely recite "well-understood, routine conventional activit[ies]," either by requiring conventional computer activities or routine data-gathering steps. Alice, 573 U.S. at 225 (quoting Mayo, 132 S.Ct. at 1294) (alterations in original).  For example, claims 1 and 8 recite ““receiving an input from a sender; storing a database of information relating to a plurality of songs, including at least title, album, artist, lyrics and related audio files; searching the database and returning search results to the sender, and receiving a selection of one of said search results; associating the selection with a corresponding audio selection; inserting the audio selection in an electronic message; and transmitting the electronic message to a recipient.”  These computer functions are well-understood, routine, and conventional activities.  See Intellectual Ventures 1 LLC v. Erie Indemnity Co., 850 F.3d 1315, 1329 (Fed. Cir. 2017) ("the remaining limitations recite routine computer functions, such as the sending and receiving information to execute the database search"); Electric Power Grp., 830 F.3d at 1355 ("Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, analyzing and presenting the desired information"); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2015) ("That a computer receives and sends the information over a network--with no further specification--is not even arguably inventive"); Alice, 573 U.S. at 224-26 (basic calculating, receiving, storing, sending information over networks insufficient to add an inventive concept).
When viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea.  The claimed “processor”, “storage”, “database” amount to no more than mere instructions to apply the abstract idea using generic computer components, which is insufficient to provide an inventive concept.  Furthermore, the examiner is unable discern anything in the claims, even 
Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8 and 12 are rejected under 35 U.S.C. 102a(1) as being anticipated by White et al. (7,187,947).
Regarding Claim 1, White discloses a system for selective communication between a sender and a recipient (“send selective audio information to a friend’s electronic device”, Col. 12, lines 9-20.  User who sent is sender.  Friend who receive audio is recipient), comprising:
a. an input interface for receiving an input (e.g. input the lyrics) from a sender (“A search engine maybe provided allowing a user to search for a specific type of audio information”, Col. 11, line 55 to Col. 12, line 8);
b. electronic storage for storing a database of information (“database comprised of audio information”, Col. 15, line 62 to Col. 16, line 34) relating to a plurality of songs, including at least title (“song or title”, Col. 4, lines 42-62), album (“album”, Col. 7, lines 26-40), artist (“artist”, “title”, “genre”, 
c. a processor, for receiving the input, searching the database and returning search results (search results, Col. 11, line 55 to Col. 12, line 8) to the sender (“a friend’s electronic device”, Col. 12, lines 9-20), and receiving a selection of one of said search results, the processor for further associating the selection with a corresponding audio selection (“graphical user interface that allows user to identify the selected information, abstract; “displaying selectable audio information”, Col. 11, lines 6-11, fig. 4) and for inserting the audio selection in an electronic message (“audio file…is attached to the electronic message”, “attaching the audio file”, Col. 15, lines 21-61; “send selective audio information to a friend’s electronic device”, Col. 12, lines 9-20); and
d. a communication interface for transmitting the electronic message to a recipient (“audio file…is attached to the electronic message”, “attaching the audio file”, Col. 15, lines 21-61; “send selective audio information to a friend’s electronic device”, Col. 12, lines 9-20).
Claim 8 is rejected similarly as discussed above.
Regarding Claim 5, White et al. discloses the system of claim 1, whereby the audio files comprise wav files (“play a WAV file”, Claim 5).
Claim 12 is rejected similarly as discussed above.
Claims 1-4, 6, 8-11, 13 are rejected under 35 U.S.C. 102a(1) as being anticipated by Warner (2013/0275506).
Regarding Claim 1, Warner (2013/0275506) discloses a system for selective communication between a sender (user) and a recipient (e.g. Sarah Jane. Fig. 1G), comprising:
a. an input interface for receiving an input from a sender ("based on user input into a user interface", paragraph [0032]);

b. electronic storage for storing a database of information relating to a plurality of songs, including at least title, album, artist, lyrics and related audio files ("Lyrics companies' databases may have millions of songs to choose from", paragraph [0032]; Figure 1G shows Eric Clapton as artist, Tears in heaven as title, would you know my name as lyrics. “sample music and/or lyrics” as lyrics, paragraph [0045]; “Albums”, paragraph [0069] and figure 1C; “songs containing the lyrics searched for by the user” as related audio files, paragraph [0032]);
c. a processor, for receiving the input, searching ("searches for "will you know my name", paragraph [0034]) the database and returning search results to the sender ("return the same list of songs based on similarly of words or phrases", paragraph [0034]), and receiving a selection of one of said search results, the processor for further associating the selection with a corresponding audio selection ("allowing a user to play a preview of each song", paragraph [0035]; "The user selects the line", "He can also click on other lyrics", paragraph [0036]), and for inserting the audio selection in an electronic message ("share the lyric", paragraph [0037]; "sync his post to (e.g. Facebook, twitter, etc)", paragraph [0037] and fig. 3A); and
d. a communication interface for transmitting the electronic message ("preview of song", paragraph [0035]) to a recipient (fig. 3A.  e.g. Sarah Jane. Figure 1G).
Claim 8 is rejected similarly as discussed above.
Regarding Claim 2, Warner discloses the system of claim 1, whereby the input from the user is a spoken message ("entering an audio portion of a song", "speech recognition that recognizes lyrics", paragraph [0045]).
Claim 9 is rejected similarly as discussed above.
Regarding Claim 3, Warner discloses the system of claim 1, whereby the input from the user is a textual message (types "Would you know my name" in the search space", paragraph [0034]).

Claim 10 is rejected similarly as discussed above.
Regarding Claim 4, Warner discloses the system of claim 1, whereby the search results each comprise an audible playback of snippets of songs (“the list of songs is also illustrated in a results page with album cover artwork for each song… a user to play a preview of each song for which a preview exists”, paragraph [0035).
Claim 11 is rejected similarly as discussed above.
Regarding Claim 6, Warner discloses the system of claim 1, wherein the search results comprise portions of lyrics comprising a predetermined length (“the lyric has a predetermined length", see figs. 1E and 3A), and the processor associates only the related portion of the audio file (preview of the song, fig. 3A.  Preview is a portion of the song)
Claim 13 is rejected similarly as discussed above.
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (7,187,947) in view of Ljungman et al. (2007/0196806).
Regarding Claim 2, as discussed above, White essentially discloses the claimed invention but does not explicitly disclose the input from the user is a spoken message.
However, Ljungman et al. (2007/0196806) discloses that it is known that there are mechanisms for delivering audio and video content via an Internet connection to a remote server where this content 
It would have been obvious to one of ordinary skill in the art to have provided audio browsing in the search engine of White as taught by Ljungman in order to provide users convenience when their hands are busy with other things for safety reason.
Claim 9 is rejected similarly as discussed above.
Regarding Claim 3, as discussed above, White essentially discloses the claimed invention but does not explicitly disclose the input from the user is a textual message.
However, Ljungman et al. (2007/0196806) discloses that it is known that there are mechanisms for delivering audio and video content via an Internet connection to a remote server where this content can be found via a search engine or by browsing through text, audio and/or visual descriptions of the available content (paragraph [0007)).
It would have been obvious to one of ordinary skill in the art to have provided text browsing in the search engine of White since it is the most basic searching medium to allow users to enter keyword or text on the keyboard of the computer or PDA as taught by Ljungman.
Claim 10 is rejected similarly as discussed above.
Claims 4, 11 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (7,187,947) in view of Kellett et al. (2014/0076125).
Regarding Claim 4, as discussed above, White essentially discloses the invention allows the user to manipulate songs and allow user to replay (Col. 18, lines 20-26) but does not explicitly disclose the search results each comprise an audible playback of snippets of songs.
However, Kellett et al. (2014/0076125) discloses it is typical that client device to include a browser or other application enabling interaction with the audio playback device (paragraph [0041)).

Claim 11 is rejected similarly as discussed above.
Claims 6, 13 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (7,187,947) in view of Glass (2014/0337374).
Regarding Claim 6, as discussed above, White essentially discloses the claimed invention but does not explicitly disclose that the search results comprise portions of lyrics comprising a predetermined length, and the processor associates only the related portion of the audio file.
Glass (2014/0337374) discloses displaying a specific portion of the songs which contains the lyrics that the user was searching (paragraph [0129)).
It would have been obvious to one of ordinary skill in the art to have returned or displayed the search result of the song that contains a predetermined length or a specific portion in White as taught by Glass in order to allow the users to mainly focus on the lyrics what they look for to make sure the song is relevant to their search.
Claims 13 is rejected similarly as discussed above.
Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (7,187,947) in view of Su et al. (2016/0072755).
Regarding Claim 7, White discloses email server for communication between users (Col. 13, line 55 to Col. 14, line 26).
Although White does not explicitly disclose that the recipient receives the electronic message and has the option of sending a reply electronic message including a selected audio file, however, email server is commonly known to have reply function with a or more files (e.g. audio, text, or image file). 
Further, Su et al. (2016/0072755) discloses that email message can be replied including text, image, or audio, it would have been obvious to one of ordinary skill in the art to have included reply 
Claim 14 is rejected similarly as discussed above.
Claims 5, 7, 12, 14 rejected under 35 U.S.C. 103 as being unpatentable over Warner (2013/0275506) in view of Guthery et al. (2013/0006627).
Regarding Claim 5, as discussed above, Warner essentially discloses the claimed invention but does not explicitly disclose the system of claim 1, whereby the audio files comprise way files.
However, Guthery et al. (2013/0006627) teaches that the music piece can be any one of a variety of digital formats such as MP3, WAV, MPEG-4 (paragraph [0095]).
It would have been obvious to one of ordinary skill in the art to have provided the portion of the song in any desired digital format such as WAV in Warner in order to compatibly play the audio or song with a particular device or audio software as taught by Guthery.
Claim 12 is rejected similarly as discussed above.
Regarding Claim 7, as discussed above, Warner essentially discloses the claimed invention but does not explicitly disclose the system of claim 1, whereby the recipient receives the electronic message and has the option of sending a reply electronic message including a selected audio file.
However, Guthery et al. (2013/0006627) teaches a message screen with Reply button and a selected audio snippet (755) (Fig. 9).
It would have been obvious to one of ordinary skill in the art to have provided a reply message function in Warner in order to reply the message to the sender and inform the sender his/her comment about the song as taught by Guthery.
Claim 14 is rejected similarly as discussed above.	


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	
/WILSON LEE/Primary Examiner, Art Unit 2152